United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         March 24, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50181
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MANUEL DELUNA,

                                      Defendant-Appellant.

                         --------------------
                           CONSOLIDATED WITH
                              No. 03-51031
                         --------------------

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

verses

MANUEL ROLANDO DELUNA,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                   USDC No. DR-99-CR-632-1-WWJ
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50181
                           c/w No. 03-51031
                                  -2-

     While Manuel Rolando Deluna was on supervised release for a

drug-related conviction, he was found guilty of importation of

cocaine and possession with intent to distribute cocaine in

violation of 21 U.S.C. §§ 952(a), 960(a)(1) & (b)(1), 841(a)(1)

& (b)(1)(A).   On January 13, 2003, he was sentenced to concurrent

terms of 157 months’ imprisonment and five years’ supervised

release for the cocaine-related convictions.   On that same date,

his supervised release for his prior drug-related conviction was

revoked.   The district court imposed a sentence of 30 months’

imprisonment for his prior drug-related conviction.

     Deluna filed a timely notice of appeal in appeal number

03-50181 from the sentence imposed in connection with the

revocation of his supervised release.   Approximately seven months

later, he filed a motion for leave to amend the notice of appeal

because, although the notice of appeal referenced the cause

number for the sentence imposed in connection with the revocation

of his supervised release, it was intended to reference the cause

number for his cocaine-related convictions.    The district court

granted his motion, and his appeal from his cocaine-related

convictions was assigned appeal number 03-51031 by the clerk of

this court.    Deluna’s motion to consolidate the two appeals was

granted.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Deluna’s appeal from his cocaine-related convictions
                              No. 03-50181
                            c/w No. 03-51031
                                   -3-

was untimely, and the district court had no authority to allow

Deluna to amend his notice of appeal or to reopen the time for

filing his appeal.     See FED. R. APP. P. 3(c), 4(b)(1); cf. FED. R.

APP. P. 4(a)(4)(A) & (a)(6).    In addition, because the district

court could only extend the time for filing a notice of appeal

for 30 days past when it was originally due, the district court

could not, under FED. R. APP. P. 4(b)(4), allow Deluna to file his

notice of appeal approximately seven months after the judgment

was entered with respect to his cocaine-related convictions.       See

FED. R. APP. P. 4(b)(4); cf. Marshall v. Hope Garcia Lancarte, 632

F.2d 1196, 1197 (5th Cir. Unit A 1980).      Finally, Deluna’s appeal

from the revocation of his supervised release cannot be liberally

construed as an appeal from his cocaine-related convictions.

See Friou v. Phillips Petroleum Co., 948 F.2d 972, 974 (5th Cir.

1991) (citation omitted).     When an appellant “notices the appeal

of a specified judgment only or a part thereof, this court has no

jurisdiction to review other judgments or issues which are not

expressly referred to and which are not impliedly intended for

appeal.”   Warfield   v. Fidelity and Deposit Co., 904 F.2d 322,

325 (5th Cir. 1990).     Deluna’s notice of appeal expressly

referenced an appealable judgment by the district court and in no

way indicated that he also wanted to appeal the judgment rendered

in connection with his cocaine-related convictions.

     Accordingly, appeal number 03-51031 is DISMISSED for lack of

jurisdiction.   His appeal from the sentence imposed in connection
                             No. 03-50181
                           c/w No. 03-51031
                                  -4-

with the revocation of his supervised release was timely.   FED.

R. APP. P. 4(b)(1).   Deluna has not shown that the revocation of

his supervised release was an abuse of discretion or that there

was any error with respect to the sentence imposed upon

revocation.   United States v. McCormick, 54 F.3d 214, 219 (5th

Cir. 1995).   His sentence imposed in connection the revocation of

his supervised release is AFFIRMED.

       APPEAL NO. 03-50181 AFFIRMED; APPEAL NO. 03-51031

DISMISSED.